            Case 2:19-cv-02027-WBS-AC Document 70 Filed 08/07/20 Page 1 of 3


1    Maurice B. VerStandig, Esq.
     Admitted Pro Hac Vice
2    The VerStandig Law Firm, LLC
3
     1452 W. Horizon Ridge Pkwy, #665
     Henderson, Nevada 89012
4    Telephone: 301-444-4600
     Facsimile: 301-444-4600
5    E-mail: mac@mbvesq.com
     Counsel for the Plaintiffs
6

7
                                  UNITED STATES DISTRICT COURT
8
                                  EASTERN DISTRICT OF CALIFORNIA
9
     VERONICA BRILL, et al.                              Case No. 2:19-cv-02027-WBS-AC
10
                    Plaintiffs,                          The Honorable William B. Shubb
11
     vs.                                                 THIRD STIPULATION TO EXTEND TIME
12
                                                         TO FILE SECOND AMENDED
     MICHAEL L. POSTLE, et al.                           COMPLAINT
13
                    Defendants.
14

15
            Plaintiffs Veronica Brill, et al. (“Plaintiffs”), by and through counsel; Defendant King’s
16   Casino Management Corp., successor by merger with King’s Casino, LLC d/b/a The Saloon at
17   Stones Gambling Hall (“King’s Casino”), by and through counsel; and Defendant Justin Kuraitis
18   (“Kuraitis”), by and through counsel, hereby stipulate and agree as follows:
19          First, the parties seek to extend the time for Plaintiffs to file their Second Amended
20   Complaint from August 7, 2020 to September 11, 2020.
21          Second, this is the parties’ third request for an extension of the time for Plaintiffs to file a
22   Second Amended Complaint. The Court previously extended the time for Plaintiffs to file a
23   Second Amended Complaint from June 23, 2020 to July 7, 2020 and then, subsequently, from
24   July 7, 2020 to August 7, 2020.
25          Third, a court may extend the time for a party to file an amended complaint for good
26   cause. Fed. R. Civ. Pro. 6(b). Counsel for the parties have reached an agreement as to the
27
            THIRD STIPULATION TO EXTEND TIME TO FILE SECOND AMENDED COMPLAINT - 1
28
            Case 2:19-cv-02027-WBS-AC Document 70 Filed 08/07/20 Page 2 of 3


1
     principal terms of a settlement of this case, but require additional time to finalize the settlement.
2
     Specifically, inasmuch as there are 88 Plaintiffs in this case, some additional time is needed to
3
     communicate with each about final settlement terms and the relative benefits and detriments of
4
     accepting such a settlement. While counsel for the Plaintiffs has regularly updated his clients and
5
     communicated with his clients throughout discussions, the Plaintiffs herein do not form a class
6
     and do not act as a bloc, so it is expected some time will be needed to ensure every Plaintiff is
7
     meaningfully counseled – and has his/her respective questions substantively addressed on an
8
     individualized basis – before a final settlement can be executed.
9
            Accordingly, the parties stipulate and agree that Plaintiffs’ time to file their Second
10
     Amended Complaint shall be extended from August 7, 2020 to September 11, 2020.
11
            SO STIPULATED.
12

13   Dated: August 5, 2020                  BOIES SCHILLER FLEXNER LLP
                                            By: [DRAFT]
14                                          Mark C. Mao
                                            Boies Schiller Flexner LLP
15                                          Attorneys for Defendant King’s Casino
                                            Management Corp.
16

17   Dated: August 5, 2020                  THE VERSTANDIG LAW FIRM, LLC
                                            By: /s/ Maurice B. VerStandig
18                                          Maurice B. VerStandig (pro hac vice)
                                            The VerStandig Law Firm, LLC
19                                          Attorneys for Plaintiffs
20
     Dated: August 5, 2020                  LAW OFFICES OF RICHARD PACHTER
21
                                            By: /[DRAFT]
                                            Richard Pachter
22                                          Law Offices of Richard Pachter
                                            Attorneys for Defendant Kuraitis
23

24

25

26

27
            THIRD STIPULATION TO EXTEND TIME TO FILE SECOND AMENDED COMPLAINT - 2
28
           Case 2:19-cv-02027-WBS-AC Document 70 Filed 08/07/20 Page 3 of 3


1                                              ORDER
2
            The Court, having considered the Stipulation to Extend Time to File the Second
3
     Amended Complaint, and finding good cause therefore, hereby orders:
4
            The time for Plaintiffs to file the Second Amended Complaint shall be extended from
5
     August 7, 2020 to September 11, 2020.
6

7    Dated: August 6, 2020

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
           THIRD STIPULATION TO EXTEND TIME TO FILE SECOND AMENDED COMPLAINT - 3
28
